PER CURIAM.
Andre Wilson appeals from the motion court's judgment denying his motion filed pursuant to Missouri Rule of Criminal Procedure 29.15 (2010). We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2017).